
	

113 HR 5808 IH: Protecting Access to Diabetes Supplies of 2014
U.S. House of Representatives
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5808
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2014
			Ms. DeGette (for herself and Mr. Reed) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act in order to strengthen rules applied in case of
			 competition for diabetic testing strips, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Access to Diabetes Supplies of 2014.
		2.Strengthening rules applied in case of competition for diabetic testing strips
			(a)Special rule applied in case of competition for diabetic testing strips
				(1)In generalParagraph (10) of section 1847(b) of the Social Security Act (42 U.S.C. 1395w–3(b)) is amended—
					(A)in subparagraph (A), by striking the second sentence and inserting the following new sentence: The volume for such types of products shall be determined through the use of multiple sources of
			 data that measure consumption and utilization of diabetic testing strips
			 among individuals in the United States.; and
					(B)by adding at the end the following new subparagraphs:
						
							(C)Demonstration of ability to furnish types of diabetic testing stripsWith respect to the program described in subparagraph (A), the Secretary shall reject a bid
			 submitted by an entity if the entity does not, as part of the
			 demonstration to the Secretary described in such subparagraph submitted by
			 the entity, demonstrate that the entity has an ability to furnish the
			 types of diabetic testing strips included in its bid, including an ability
			 to obtain and maintain an inventory of such strips by volume in a manner
			 consistent with its bid.
							(D)Use of unlisted types in calculation of percentageIn determining under subparagraph (A) whether a bid submitted by an entity under such subparagraph
			 covers 50 percent (or such higher percentage as the Secretary may specify)
			 of all types of diabetic testing strip products, the Secretary may not
			 attribute a percentage to types of diabetic testing strips that the
			 Secretary does not provide the entity with the option to identify by type
			 and market share volume.
							(E)Contract requirementAny contract entered into with an entity for diabetic testing strips under the competition
			 conducted pursuant to paragraph (1) shall include a requirement that the
			 entity offers, makes available to, and maintains in inventory of (or
			 otherwise has ready access to, such as through purchasing contracts) each
			 of the types of diabetic testing strip products that is included in the
			 bid submitted by the entity. In the case that an entity enters into such a
			 contract with the Secretary and fails to fulfill the requirement described
			 in the preceding sentence, the Secretary shall terminate such contract.
							(F)Monitoring adherence to demonstrationThe Secretary shall establish a process to monitor, on an ongoing basis, the extent to which an
			 entity that enters into a contract with the Secretary for diabetic testing
			 strips under the competition conducted pursuant to paragraph (1) adheres
			 to the demonstration that the entity provided to the Secretary under
			 subparagraph (A)..
					(2)Conforming amendmentSection 1847(b)(3)(A) of the Social Security Act (42 U.S.C. 1395w–3(b)(3)(A)) is amended by adding
			 at the end the following new sentence: In the case that such a contract is for diabetic testing strips, such contract shall include the
			 information required under paragraph (10)(E).
				(b)Codifying and Expanding Anti-Switching RuleSection 1847(b) of the Social Security Act (42 U.S.C. 1395w–3(b)), as amended by subsection (a)(1),
			 is further amended—
				(1)by redesignating paragraph (11) as paragraph (12); and
				(2)by inserting after paragraph (10) the following new paragraph:
					
						(11)Additional special rule in case of competition for diabetic testing strips
							(A)In generalWith respect to diabetic testing strips furnished by an entity to an individual under the
			 competitive acquisition program established under this section, the entity
			 shall furnish to the individual the brand of such strips that is
			 compatible with the home blood glucose monitor selected by the individual.
							(B)Prohibition on influencing and incentivizingAn entity described in subparagraph (A) may not attempt to influence or incentivize the individual
			 described in such subparagraph to switch the brand of glucose monitor or
			 testing strips selected by the individual, including by—
								(i)persuading, pressuring, or advising the individual to switch such brand; or
								(ii)furnishing information about alternative brands to the individual in the case that the individual
			 has not requested such information.
								(C)Provision of informationAn entity described in subparagraph (A) may not communicate directly to an individual described in
			 such subparagraph until the entity has verbally provided the individual
			 with standardized information, to be supplied to the entity by the
			 Secretary, that describes the rights of the individual with respect to the
			 entity. The information described in the preceding sentence shall include
			 information regarding—
								(i)the requirements established in subparagraphs (A) and (B);
								(ii)the right of the individual to contact other mail order suppliers of diabetic testing strips or to
			 purchase such strips at a retail pharmacy in the case that the entity is
			 not able to furnish the brand of such strips that is compatible with the
			 home blood glucose monitor selected by the individual; and
								(iii)the right of the individual described in subparagraph (D) to reject diabetic testing strips
			 furnished to the individual by the entity.
								(D)Individuals allowed to switch from unwanted products
								(i)In generalThe Secretary shall establish a process under which an individual furnished with diabetic testing
			 strips under the competitive acquisition program established under this
			 section may reject the strips by notification, including notification by
			 telephone or electronic mail, to the supplier and to the Secretary.
								(ii)Consequences of rejectionIn the case that an individual rejects diabetic testing strips under clause (i)—
									(I)any payment made to the supplier under this title for a portion of such strips furnished for use
			 during the period beginning with the date on which the individual rejects
			 the strips shall be recovered by the Secretary; and
									(II)the individual may obtain different diabetic testing strips from a supplier, and the Secretary
			 shall process a claim for such different diabetic testing strips without
			 regard to any benefit or coverage limitations arising from the fact that a
			 claim has already been submitted and payment made for the rejected
			 diabetic testing strips.
									(iii)Prohibition on future claimsIn the case that an individual rejects diabetic testing strips under clause (i), the supplier who
			 supplied the rejected diabetic testing strips to the individual may not
			 submit additional claims for payment on behalf of the individual for the
			 type or brand of diabetic testing strips so rejected by the individual,
			 unless the individual makes a separate expression of consent to the
			 supplier to be furnished with such type or brand of diabetic testing
			 strips by the supplier..
				(c)Effective dateThe amendments made by this section shall apply with respect to diabetic testing strips furnished
			 on or after July 1, 2016.
			
